
	
		IIA
		111th CONGRESS
		2d Session
		S. J. RES. 28
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2010
			Mr. Dodd (for himself
			 and Mr. Udall of New Mexico) introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States relating to contributions and expenditures intended to affect
		  elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.Congress shall have power to
				regulate the raising and spending of money with respect to Federal elections,
				including through setting limits on—
						(1)the amount of contributions to candidates
				for nomination for election to, or for election to, Federal office; and
						(2)the amount of expenditures that may be made
				by, in support of, or in opposition to such candidates.
						2.A State shall have power to
				regulate the raising and spending of money with respect to State elections,
				including through setting limits on—
						(1)the amount of contributions to candidates
				for nomination for election to, or for election to, State office; and
						(2)the amount of expenditures that may be made
				by, in support of, or in opposition to such candidates.
						3.Congress shall have power to
				implement and enforce this article by appropriate
				legislation.
					.
		
